 
 
IV 
One Hundred Twelfth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. CON. RES. 92 
 
 
December 15, 2011 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to correct the enrollment of the bill H.R. 1540. 
 
 
That,  
in the enrollment of the bill H.R. 1540, the Clerk of the House of Representatives shall strike subsection (b) of section 310 of title 37, United States Code, as inserted by section 616(a)(2) of the bill, and insert the following: 
 
(b)Special pay amount 
(1)Except as provided in paragraph (2), the amount of special pay authorized by subsection (a) for qualifying service during a day or portion of a day shall be the amount equal to 1/30th of the maximum monthly amount of special pay payable to a member as specified in paragraph (3).  
(2)In the case of a member who is exposed to hostile fire or a hostile mine explosion event in or for a day or portion of a day, the Secretary concerned may, at the election of the Secretary, pay the member special pay under subsection (a) for such service in an amount not to exceed the maximum monthly amount of special pay payable to a member as specified in paragraph (3).  
(3)The maximum monthly amount of special pay payable to a member under this subsection for any month is $225. . 
 
Clerk of the House of Representatives.Secretary of the Senate. 
